Title: To George Washington from Benjamin Lincoln, 9 May 1786
From: Lincoln, Benjamin
To: Washington, George



My dear general
Hingham [Mass.] May 9th 1786

Mr Lear will have the honor of delivering this. I have the highest expectations that his services will be acceptable. He wishes to pursue in his liesure hours, the study of the law; his want of books may retard his progress therein—Had I been acquainted with any Gentleman of the bar in your neighbourhood, I would have solicited the loan of some books for him, but, as I am not permit me to ask your Excellencys attention to this matter, hereby you will greatly serve my young friend and confer new obligations on me.

I shall leave this part of the State in a few days for Passamaquady—we are attempting to make a settlement there—we shall be near neighbours to the refugees If they do not quarrel among themselves, they will I trust live in peace. I have the honor of being My dear General with the highest esteem Your Excellenceys Obedent humble servant

B. Lincoln

